Citation Nr: 0028976	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  99-00 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to basic eligibility for educational assistance 
under Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The appellant had active military service from December 1992 
to January 1995, followed by service in the Selected Reserve 
from January 1995 to April 1996; the appellant reentered 
active duty in April 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefit sought on appeal.  


REMAND

This appeal arises out of the appellant's claim for 
entitlement to basic eligibility for educational assistance 
under Chapter 30, Title 38, United States Code.  The record 
indicates that the appellant enlisted in the United States 
Navy on December 15, 1992, for a four year term.  After 
serving two years and 24 days of that term, the appellant was 
separated from active duty service on January 8, 1995.  The 
narrative reason for separation, as reported on his DD Form 
214, is "enter officer training program."  The character of 
service was "honorable."  

Immediately upon discharge from active duty service, on 
January 9, 1995, the appellant enlisted in the Selected 
Reserves (Navy ROTC, as a midshipman) for an eight year term.  
Prior to completing that term, in January 1996, the appellant 
requested transition into the Enlistment Commissioning 
Program on the grounds that he was experiencing financial 
hardship.  According to an April 1998 letter from the 
Department of the Navy, the appellant was approved for 
Enlisted Commissioning Status, and was brought back on active 
duty to continue in the Navy ROTC program in active enlisted 
service.  In short, the appellant was returned to active duty 
status on April 29, 1996, after serving in the Selected 
Reserve for 15 months and 24 days.  The appellant maintains 
that he left the Selected Reserve early due to hardship, and 
as such, should be entitled to Chapter 30 benefits.  

According to applicable law, an individual may establish 
eligibility for basic educational assistance based on a 
combination of service on active duty and service in the 
Selected Reserve, if the following requirements are met.  The 
individual must serve at least two years of continuous active 
duty in the Armed Forces characterized as honorable service.  
38 C.F.R. § 21.7042(b)(3); see 38 U.S.C.A. § 3012.  An 
individual whose release from active duty service occurs 
after December 17, 1989, must begin this service in the 
Selected Reserve within one year from the date of release 
from active duty.  After completion of active duty service, 
the individual must serve at least four continuous years of 
service in the Selected Reserve.  38 C.F.R. § 21.7042(b)(4).  
An individual is exempt from serving four years in the 
Selected Reserve as provided in 38 C.F.R. § 21.7042(b)(4) 
when after completion of the active duty service required by 
38 C.F.R. § 21.7042(b)(3), the individual serves a continuous 
period of service in the Selected Reserve and is discharged 
or released from service in the Selected Reserve for certain 
circumstances, including for a hardship discharge, as defined 
under 10 U.S.C. 1173.  38 C.F.R. § 21.7042(b)(7)(i)(C).  

In the present case, information from the Department of the 
Navy indicates that in February 1996, the Commanding Officer 
of the NROTC unit recommended that the appellant be approved 
for entry into the enlisted commissioning program.  In 
support of this recommendation, the Commanding Officer 
discussed the appellant's financial difficulties at the time, 
including the appellant's obligations to his family.  
Following that recommendation, a March 1996 memorandum from 
the Chief of Naval Education and Training approved the 
request to transfer the appellant from the Selected Reserve 
to the Enlisted Commissioning Program.  The subject line of 
that approval memorandum is "Enlisted Commissioning Program 
(ECP) Financial Hardship Option."

The appellant maintains that he did receive a hardship 
discharge from the Selected Reserve within the meaning of the 
applicable legal criteria and thus, is entitled to Chapter 30 
educational assistance.  In light of his assertion and with 
consideration of the facts as set forth above, the Board 
finds that is it necessary to obtain a clear statement from 
service department as to whether the appellant's discharge 
from the Selected Reserve was considered a "hardship 
discharge," as defined under 10 U.S.C. 1173, and as 
contemplated by 38 C.F.R. § 21.7042(b)(7)(i)(C).  

As such, this matter is REMANDED to the RO for the following:

1.  The RO should contact the Department 
of Defense (DOD) and obtain verification 
as to the classification of the 
appellant's discharge from the Selected 
Reserve, on January 9, 1995.  
Specifically, the RO should ask the DOD 
to verify whether or not the appellant's 
discharge was considered a "hardship 
discharge," as defined under 10 U.S.C. 
1173, and as contemplated by 38 C.F.R. 
§ 21.7042(b)(7)(i)(C).  This matter 
should be clearly documented in the 
appellant's Chapter 30 file.  

2.  The RO should ensure that the above 
request is completed, and then 
readjudicate the appellant's claim.  If 
the determination remains adverse to the 
appellant, he should be furnished a 
supplemental statement of the case which 
includes all applicable laws and 
regulations, including 38 U.S.C.A. § 3011 
and 38 C.F.R. § 21.7042(b).  Thereafter, 
the appellant should be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain clarification and to 
afford the appellant due process of law.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit 

any additional evidence he desires to have considered in 
connection with his current 
appeal.  No action is required of the appellant until he is 
notified.



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



 

